Case 1:18-cr-00602-WHP Document 26 Filed 12/07/18 Page 1 of 1

PETRILLO KLEIN a BOXER

655 Third A\renue Guy Petri|lo

22:1d Floor Direct Dial: {212} 370-0331
New York, NY 10017 Cel|: (646) 385-1479
Te|ephone: (212) 370-0330 gpe!ri||o@pkb||p.com

www.pkb|lp.com

December 7, 2018

BY EMAIL AND ECF

The Honorable William H. Pauley III
United States District .ludge
Southern District of New York

500 Pearl Street, Room 1920

New York, NY 10007

Re: United States v. Michael Cohen, 18 Cr. 602 (WHP), 18 Cr. 850 (WHP)

Dear Judge Pauley:

ln connection with the above-referenced cases, We Writc respectfully to correct footnote 7
on page 14 of our Sentencing Mernorandurn dated November 30, 2018. The number in footnote
7 should be approximately $1.9 million, and includes federal and New York State taxes paid
during the tax years in issue. We apologize for the error.

 

cc: Andrea M. Griswold
Rachel Mairnin
Thornas McKay
Nicolas Roos
United States Attorney’s Offlce
for the Southern District of NeW York

Jeannie S. Rhee

Andrew D. Goldstein

L. Rush Atkinson

The Special Counsel’s Offlce

